DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 03/12/2020.
Currently claims 1-16 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2020 and 01/26/2022 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Minor Claim Objections
Claims 5-6 and 14-15 are objected to because of the following informalities:  
Regarding claim 5, in the limitation of the claim, “the display panel as claimed in claim 3, wherein a first groove is defined in the first bending portion, and/or a second groove is defined in the second bending portion”, the option ‘and/or’ is ambiguous to a person with ordinary skill in the art. The applicant needs to choose one option.
Regarding claim 6, in the limitation of the claim, “the display panel as claimed in claim 4, wherein a shape of the first groove can be trapezoidal, triangular, or rectangular, and/or a shape of the second groove can be trapezoidal, triangular, or rectangular”, the option ‘and/or’ is ambiguous to a person with ordinary skill in the art. The applicant needs to choose one option.
Regarding claim 14, in the limitation of the claim, “the display panel as claimed in claim 12, wherein a first groove is defined in the first bending portion, and/or a second groove is defined ”, the option ‘and/or’ is ambiguous to a person with ordinary skill in the art. The applicant needs to choose one option.
Regarding claim 15, in the limitation of the claim, “the display panel as claimed in claim 13, wherein a shape of the first groove can be trapezoidal, triangular, or rectangular, and/or a shape of the second groove can be trapezoidal, triangular, or rectangular”, the option ‘and/or’ is ambiguous to a person with ordinary skill in the art. The applicant needs to choose one option.
	Note: Since the examiner understood applicant’s intention, a 112b rejection was not necessary in this case.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2018/0315804 A1 (Li).
Regarding claim 1, Li discloses, a display panel comprising: a display area (as annotated on Fig. 7; [0055] – [0060]); 

    PNG
    media_image1.png
    308
    563
    media_image1.png
    Greyscale


a chip-on-film (70; chip-on-film) connected to the bending area (Fig. 8; [0060]).  

    PNG
    media_image2.png
    384
    587
    media_image2.png
    Greyscale

Regarding claim 2, Li discloses, the display panel as claimed in claim 1, wherein the display area (as annotated on Fig. 7; [0055] – [0060]) comprises: a first side and a second side parallel to each other (as annotated on Fig. 3); and a third side and a fourth side parallel to each other (as annotated on Fig. 3) (Fig. 3; [0055] – [0056]).  

    PNG
    media_image3.png
    509
    520
    media_image3.png
    Greyscale

Claims 7 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2018/0315804 A1 (Li).
Regarding claim 7, Li discloses, a display device comprising a display panel (30; display panel; Fig. 7; [0056]), wherein the display panel (30) comprising: a display area (as annotated on Fig. 7; [0055] – [0060]); 

    PNG
    media_image1.png
    308
    563
    media_image1.png
    Greyscale


a chip-on-film (70; chip-on-film) connected to the bending area (Fig. 8; [0060]).  

    PNG
    media_image2.png
    384
    587
    media_image2.png
    Greyscale

Regarding claim 11, Li discloses, the display device as claimed in claim 7, wherein the display area (as annotated on Fig. 7; [0055] – [0060]) comprises: 
a first side and a second side parallel to each other (as annotated on Fig. 3); and 
a third side and a fourth side parallel to each other (as annotated on Fig. 3) (Fig. 3; [0055] – [0056]);  
wherein the first side is connected between the third side and the fourth side and the second side is connected between the third side and the fourth side (Fig. 3; [0055] – [0056]).  

    PNG
    media_image3.png
    509
    520
    media_image3.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2018/0315804 A1 (Li).
Regarding claim 1, Li discloses, a method for manufacturing a display panel (30; display panel; Fig. 7; [0056]), wherein the display panel (30) comprises a display area (as annotated on Fig. 7; [0055] – [0060]) and a bending area (as annotated on Fig. 7; [0055] – [0060]) connected to any one side (right side) of the display area and bent toward a back surface (back surface) of the display area (Fig. 8; [0060]), the method comprises:

    PNG
    media_image2.png
    384
    587
    media_image2.png
    Greyscale

a step of providing the display panel comprising providing the display panel (30; Fig. 4; [0055] – [0057]); and 
a step of bending comprising bending the side (right side) of the display panel (30) toward a back surface (back surface) of the display panel (Fig. 8; [0060]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315804 A1 (Li) and further in view of US 2019/0181363 A1 (Lee).
Regarding claim 3, Li discloses, the display panel as claimed in claim 2, wherein the bending area comprises: a first bending portion (as annotated on Fig. 8) bent from the first side (top side of Fig. 3) toward the back surface (back surface) of the display area (as annotated on Fig. 8) (Fig. 8; [0060]); 
	Note: Since Li teaches only one bending side, it can be called the first side. But this naming convention is arbitrary.

    PNG
    media_image2.png
    384
    587
    media_image2.png
    Greyscale

But Li fails to teach explicitly, a second bending portion bent from the second side; a third bending portion bent from the third side; and a fourth bending portion bent from the fourth side.  
However, in analogous art, Lee discloses, a second bending portion (as annotated on Fig. 2) bent from the second side (lower right side); 
a third bending portion (as annotated on Fig. 2) bent from the third side (upper right side); and 
a fourth bending portion (as annotated on Fig. 2) bent from the fourth side (lower left side) (Fig. 2; [0040] - [0043]).  
Note: Lee teaches in para. [0043] that at least one bending part may be provided in at least one edge of the cover substrate 10. In FIG. 2, the at least one bending part is illustrated as being provided in four edges of the cover substrate 10, but it can be provided in one edge, two edges, or three edges of the cover substrate 10 as well. Similar bending is performed for display module 30 as well. It is also considered that in second, third and fourth bending parts, 

    PNG
    media_image4.png
    542
    820
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li and Lee before him/her, to modify the teachings of a display panel including a bending part as taught by Li and to include the teachings of a display panel including bending parts in all four edges of the display panel as taught by Lee since the number of bending parts depends of the particular application or design ([0043]) and absent this important teaching in Li, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a display panel including a bending part of Li. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 4, the combination of Li and Lee discloses, the display panel as claimed in claim 3, wherein the chip-on-film (60; chip-on-film; Fig. 2; [0052]; Lee Reference) is connected to the fourth bending portion (as annotated on Fig. 2 of Lee) of the bending area. See 103 rationale in claim 3.

Regarding claim 5, the combination of Li and Lee discloses, the display panel as claimed in claim 3, wherein a first groove (upper left, as annotated on Fig. 2; similar grooves are formed in both cover substrate 10 and display module 30; Lee Reference) is defined in the first bending portion (as annotated on Fig. 2; Lee Reference), and/or a second groove (as annotated on Fig. 2; Lee Reference) is defined in the second bending portion (as annotated on Fig. 2; Lee Reference) (Fig. 2; [0040] – [0046]; Lee Reference).  
Note: With broadest reasonable interpretation, the examiner prosecuted the claim as one or the other. The examiner also notes that in MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image4.png
    542
    820
    media_image4.png
    Greyscale


Regarding claim 6, the combination of Li and Lee discloses, the display panel as claimed in claim 4, wherein a shape of the first groove (upper left, as annotated on Fig. 2; similar grooves are formed in both cover substrate 10 and display module 30; Lee Reference) can be trapezoidal, triangular, or rectangular (rectangular), and/or a shape of the second groove (as annotated on Fig. 2; Lee Reference) can be trapezoidal, triangular, or rectangular (rectangular) (Fig. 2; [0040] – [0046]; Lee Reference).  
Note: With broadest reasonable interpretation, the examiner prosecuted the claim as one or the other. The examiner also notes that in MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image4.png
    542
    820
    media_image4.png
    Greyscale

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315804 A1 (Li) and further in view of US 2019/0181363 A1 (Lee).
Regarding claim 9, Li discloses, the method for manufacturing the display panel as claimed in claim 8, wherein the display area (as annotated on Fig. 7; [0055] – [0060]) comprises a first side and a second side parallel to each other (as annotated on Fig. 3) and a third side and a fourth side parallel to each other (as annotated on Fig. 3) (Fig. 3; [0055] – [0056]), 

    PNG
    media_image3.png
    509
    520
    media_image3.png
    Greyscale

Li further discloses, the step of bending comprises: 
a first step of bending comprising bending the first side (top side of Fig. 3) of the display panel toward the back surface (back surface) of the display panel (as annotated on Fig. 8) (Fig. 8; [0060]); 
	Note: Since Li teaches only one bending side, it can be called the first side. But this naming convention is arbitrary.

    PNG
    media_image2.png
    384
    587
    media_image2.png
    Greyscale

But Li fails to teach explicitly, a second step of bending comprising bending the second side of the display panel; a third step of bending comprising bending the third side of the display panel; and 
a fourth step of bending comprising bending the fourth side of the display panel.  
However, in analogous art, Lee discloses, a second step of bending comprising bending the second side (lower right side) of the display panel (30); 
a third step of bending comprising bending the third side (upper right side) of the display panel (30); and 
a fourth step of bending comprising bending the fourth side (lower left side) of the display panel (30) (Fig. 2; [0040] - [0043]).  
Note: Lee teaches in para. [0043] that at least one bending part may be provided in at least one edge of the cover substrate 10. In FIG. 2, the at least one bending part is illustrated as being provided in four edges of the cover substrate 10, but it can be provided in 
Note: Lee teaches in para. [0043] that all four sides or edges would be bent. Obviously, these four sides would be bent one after the other. Since all four sides would be bent eventually, it is not critical to bend a certain side first. Thus, it can be considered that Lee teaches the limitation. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0048] – [0052] that the claimed sequence of bending is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed sequence).  Also, the applicant has not shown that the claimed sequence produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, without the criticality, the bending of four sides in four steps in a certain order would not get any patentable weight. See MPEP 2144 (IV) (C). Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).

    PNG
    media_image4.png
    542
    820
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li and Lee before him/her, to modify the teachings of a display panel including a bending part as taught by Li and to include the teachings of a display panel including bending parts in all four edges of the display panel as taught by Lee since the number of bending parts depends of the particular application or design ([0043]) and absent this important teaching in Li, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a display panel including a bending part of Li. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 10, the combination of Li and Lee discloses, the method for manufacturing the display panel as claimed in claim 9, wherein the step of providing the display panel (30) comprises a step of grooving comprising defining grooves in the first side (groove 1) and the third side (groove 3) of the display panel (Fig. 2; [0040] – [0046]; Lee Reference). See 103 rational in claim 9.
Note: In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).


    PNG
    media_image5.png
    542
    820
    media_image5.png
    Greyscale


Regarding claim 16, Li discloses, the method for manufacturing the display panel as claimed in claim 10, wherein each of shapes of the grooves (all grooves including upper left, as annotated on Fig. 2; similar grooves are formed in both cover substrate 10 and display module 30; Lee Reference) 
Note: The examiner notes that in MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image4.png
    542
    820
    media_image4.png
    Greyscale


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315804 A1 (Li) and further in view of US 2019/0181363 A1 (Lee).
Regarding claim 12, Li discloses, the display device as claimed in claim 11, wherein the bending area comprises: a first bending portion (as annotated on Fig. 8) bent from the first side (top side of Fig. 3) toward the back surface (back surface) of the display area (as annotated on Fig. 8) (Fig. 8; [0060]); 
	Note: Since Li teaches only one bending side, it can be called the first side. But this naming convention is arbitrary.

    PNG
    media_image2.png
    384
    587
    media_image2.png
    Greyscale

But Li fails to teach explicitly, a second bending portion bent from the second side; a third bending portion bent from the third side; and a fourth bending portion bent from the fourth side.  
However, in analogous art, Lee discloses, a second bending portion (as annotated on Fig. 2) bent from the second side (lower right side); 
a third bending portion (as annotated on Fig. 2) bent from the third side (upper right side); and 
a fourth bending portion (as annotated on Fig. 2) bent from the fourth side (lower left side) (Fig. 2; [0043]).  
Note: Lee teaches in para. [0043] that at least one bending part may be provided in at least one edge of the cover substrate 10. In FIG. 2, the at least one bending part is illustrated as being provided in four edges of the cover substrate 10, but it can be provided in one edge, two edges, or three edges of the cover substrate 10 as 

    PNG
    media_image4.png
    542
    820
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li and Lee before him/her, to modify the teachings of a display panel including a bending part as taught by Li and to include the teachings of a display panel including bending parts in all four edges of the display panel as taught by Lee since the number of bending parts depends of the particular application or design ([0043]) and absent this important teaching in Li, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a display panel including a bending part of Li. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 13, the combination of Li and Lee discloses, the display device as claimed in claim 12, wherein the chip-on-film (60; chip-on-film; Fig. 2; [0052]; Lee Reference) is connected to the fourth bending portion (as annotated on Fig. 2 of Lee) of the bending area. See 103 rationale in claim 12.

Regarding claim 14, the combination of Li and Lee discloses, the display device as claimed in claim 12, wherein a first groove (upper left, as annotated on Fig. 2; similar grooves are formed in both cover substrate 10 and display module 30; Lee Reference) is defined in the first bending portion (as annotated on Fig. 2; Lee Reference), and/or a second groove (as annotated on Fig. 2; Lee Reference) is defined in the second bending portion (as annotated on Fig. 2; Lee Reference) (Fig. 2; [0040] – [0046]; Lee Reference).  
Note: With broadest reasonable interpretation, the examiner prosecuted the claim as one or the other. The examiner also notes that in MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image4.png
    542
    820
    media_image4.png
    Greyscale


Regarding claim 15, the combination of Li and Lee discloses, the display device as claimed in claim 13, wherein a shape of the first groove (upper left, as annotated on Fig. 2; similar grooves are formed in both cover substrate 10 and display module 30; Lee Reference) can be trapezoidal, triangular, or rectangular (rectangular), and/or a shape of the second groove (as annotated on Fig. 2; Lee Reference) can be trapezoidal, triangular, or rectangular (rectangular) (Fig. 2; [0040] – [0046]; Lee Reference).  
Note: With broadest reasonable interpretation, the examiner prosecuted the claim as one or the other. The examiner also notes that in MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image4.png
    542
    820
    media_image4.png
    Greyscale

 


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0028114 A1 (Zhai) - A display panel is disclosed including a flexible display substrate and a protective member covering a surface of the flexible display substrate. The protective member includes a first protective layer and a protective sealant and a sidewall surface of the first protective layer adjacent to the protective sealant includes at least one first groove member. The first protective sealant and the first groove member clutch with each other. The display panel includes a first non-folding region and a folding region. The first protective layer is disposed in the first non-folding region and the protective sealant is disposed in the folding region.
2. US 2019/0280248 A1 (Kwon) - A display device is disclosed including a flexible substrate including a display region and a non-display region outside the display region and a flexible substrate disposed on the flexible substrate of the display region, wherein a groove is provided on the back surface of the flexible substrate.
3. US 2019/0245156 A1 (Kwon) - A flexible display apparatus is disclosed that includes a flexible substrate including a display area and a bending area outside the display area, the bending area to be bent around a bending axis. An inorganic insulating layer on the flexible substrate with a cut unit 
4. US 2019/0182959 A1 (Luan) - A flexible display device is disclosed including an integrated circuit chip, a flexible printed circuit board and a front-plane laminate over a driving substrate. A front protective layer over the front-plane laminate and the flexible printed circuit board, such that the front protective layer is in contact with the front-plane laminate, in which the front protective layer has a first opening corresponding to the integrated circuit chip. 
5. US 2019/0165333 A1 (Harada) - A display device is disclosed including a substrate, a display region with a plurality of pixels, a periphery region on an outer side of the display region above the substrate, a first wiring arranged in the periphery region and extending in a first direction, a first insulation layer above the first wiring, and a second wiring extending in a second direction intersecting the first direction above the first insulation layer. The first wiring includes a first bent part, the second wiring includes a second bent part, and the first bent part overlaps the second wiring and the second bent part overlaps the first wiring in a region where the first wiring and the second wiring intersect.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/14/2022